DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the amendment filed on 5/25/2022.  This action is made FINAL.

Claims 1-21 are pending and they are presented for examinations.

Response to Arguments

Applicant's arguments filed regarding claim 1 (similarly claims 11, 14, 16, 17 and 21), “The second operating system is in suspend-to-RAM mode when the operating system is switched off and restarted when the first operating system is rebooted.  Thus, the second operating system is only non-operational while the first operating system is switched off.”
The examiner would like to point out to the applicants argument which states the second operating system is non-operational (i.e. cannot be operated on).  When an operation system is suspended, there can be no operations/executions while in suspended mode.  The examiner is still unclear how an operating system is configured to be operated in a suspended state.  If any operation takes place within the operating system, the operating system is cannot be in a suspended mode, the operating system is first woken up from suspension and subsequent operation(s) can take place.  
Therefore, argument is not persuasive. 

Applicants argument regarding claim 1 (similarly claims 11, 14, 16, 17 and 21), “There is no disclosure in Lenz that there are different operating system.”
The examiner would like to point out to that Lenz explicitly discloses different operating systems.  The multiple operating systems are all distinct (i.e. different) and separate operating systems that can run in parallel.
[Paragraph 14], virtual parallelization requires that the hypervisor used for the virtualization process must abstract the hardware platform and must run multiple operating systems (OS) in parallel to allow access to all hardware services from all cores…
If the applicant’s intention was to state a different operating system is a different type of operating system (i.e. windows, linux, etc.).  The examiner recommends amending the claim to reflect that intention.
Therefore, argument is not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 11, 14, 16, 17 and 21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 (similarly claim 11, 14, 16, 17 and 21) recite: “operated in suspend-to-RAM mode”.  The examiner is unclear how the second operating system is configured to be operated on.  As the term (suspend-to-RAM) would suggest, the second operating system is suspended (no longer operational) and the state of the operating system is saved to RAM.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenz et al. (Pub 20200192722) (hereafter Lenz) in view of Hypervisor based approach for integrated cockpit solutions (2018) (hereafter Hypervisor) and further in view of Lukacs et al. (Pub 20150143362) (hereafter Lukacs).

As per claim 1, Lenz teaches:
A vehicle system comprising: 
a hardware level; 
a first operating system; 
a second operating system that is different than the first operating system; 
a virtual machine integrated on the hardware level having the second operating system; and 
a hypervisor configured to operate the virtual machine on the hardware level such that the first operating system and the second operating system are able to be operated in parallel on the hardware level; ([Paragraph 14], virtual parallelization requires that the hypervisor used for the virtualization process must abstract the hardware platform and must run multiple operating systems (OS) in parallel to allow access to all hardware services from all cores…)
wherein at least one first application is able to be executed on the first operating system and at least one second application is able to be executed on the second operating system; ([Paragraph 14], virtual parallelization requires that the hypervisor used for the virtualization process must abstract the hardware platform and must run multiple operating systems (OS) in parallel to allow access to all hardware services from all cores…  [Paragraph 44], Conventionally, AUTOSAR proposes that an Inter OS-Application Communicator (IOC) should be used for communicating between software components (SWC) linked to different operating systems (OS), or linked to the same or different cores. In this respect, the Inter OS-Application Communicator (IOC) operates using a sender-receiver protocol which is conducted via data memory buffers.  [Paragraph 21-22], the first partition is implemented to run, on its at least one core, an AUTOSAR architecture platform instance providing AUTOSAR basic software (B SW) services (i.e. an AUTOSAR architecture platform instance), and the second partition is implemented to run, on its at least one core, AUTOSAR software components (SWC), wherein a partition interface couples the first and second partitions such that the AUTOSAR software components (SWC) are run as part of said AUTOSAR architecture platform instance implemented in the first partition.)
However, Lenz does not explicitly disclose wherein the at least one first application has a higher safety standard than the at least one second application; and 
wherein the second operating system is configured to be operated in suspend-to-RAM mode while the first operating system is switched off.
Hypervisor teaches wherein the at least one first application has a higher safety standard than the at least one second application; and 
wherein the second operating system is configured to be operated in suspend-to-RAM mode while the first operating system is switched off. ([Page 1], Automotive applications have mixed criticality, i.e certain applications are more safety and mission critical than others [2]. Mission critical applications are operated in realtime environments where latency is minimal. They also need to be fault-tolerant and have deterministic execution cycle.  [Page 5], Rebooting of the Android VM while maintaining the state of the Linux VM is another feature that can be explored. The boot-time of Android can also be reduced by suspending to RAM / disk.)
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Lenz wherein plurality of operating systems having virtual machines configured to execute applications in parallel within a multi-processor virtualized environment, separately and independently, into teachings of Hypervisor wherein virtual machines have distinct safety standards and virtual machine is suspended to ram, because this would enhance the teachings of Lenz wherein by separating mission critical applications from non-mission critical applications and suspending the virtual machine to ram, allows isolation of mission-critical application from non-mission critical application and allows faster booting by saving the state of the virtual machine to ram.
However, Lenz and Hypervisor do not explicitly disclose while the first operating system is switched off.
Lukacs teaches while the first operating system is switched off. ([Paragraph 53], In some embodiments, the wake-to-sleep transition translates client VM 50 from a state with relatively high power consumption to a state with relatively low power consumption, by selectively powering down a subset of hardware devices. Operating systems typically manage power consumption via a power management interface configured according to the Advanced Power Management (APM) and/or Advanced Configuration and Power Interface (ACPI) specifications. Among other, the ACPI specification differentiates between a working state of a computer system and a sleeping state of the computer system, the sleeping state having several possible sub-states according to which hardware devices are powered, and which are turned off. The working state is commonly known in the art as S0, and is a state in which all hardware devices used by the computer system are fully operational (powered). Sleeping states are usually labeled S1 through S4, with S3 commonly known as standby or suspend-to-RAM, and S4 commonly known as hibernation or suspend-to-disk. In some embodiments, the S3 state (standby) is characterized by the fact that random access memory (RAM) devices remain powered, and therefore the content of volatile memory units is preserved, while peripheral devices are in a low-powered condition or turned off (e.g., ACPI device state D3). In a typical S4 state (hibernation), the content of volatile memory is saved to a non-volatile storage device, and RAM is powered down together with peripheral devices. In some embodiments, the wake-to-sleep transition comprises a transition from an S0 (working) state to an S3 (standby) state.)
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Lenz and Hypervisor wherein plurality of operating systems having virtual machines configured to execute applications with different safety standards in parallel within a multi-processor virtualized environment separately and independently, and virtual machine/operating system is suspended to ram, into teaching of Lukas wherein virtual machines can transition into varying power states (i.e. suspend-to-ram, powered off), because this would enhance the teachings of Lenz and Hypervisor wherein by having the ability to independently/selectively transition power states of virtual machines, it allows faster recovery and provides enhance power management.

As per claim 2, rejection of claim 1 is incorporated:
Lenz teaches wherein, when the vehicle system is put into operation: the first operating system is rebooted and the second operating system is started from the suspend-to-RAM mode. ([Paragraph 40], Particularly, a reliable safeguard against interference between partitions can be guaranteed by a lean hypervisor, wherein the lean hypervisor performs a secure startup of the different partitions. The lean hypervisor can comprise a memory protection unit (MPU) that surveils data access.)
Hypervisor also teaches ([Page 5], Rebooting of the Android VM while maintaining the state of the Linux VM is another feature that can be explored. The boot-time of Android can also be reduced by suspending to RAM / disk. [Page 4], 1) Basic SoC power management and loading of bootloader to MPU : Upon board power-up, basic powermanagement is performed following which the ROM is initialized. ROM further initializes the MPU and bootmedia. The boot-loader is read from the boot media and is loaded on the MPU. 2) Boot-loader: The boot-loader initializes DDR and configures peripherals needed by the ADAS system. Pinmux and boardmux configurations are also performed at this stage. 3) Loading of ADAS system firmware on auxiliary cores (IPU and DSP): Since all peripherals needed by the ADAS system are owned by the IPU, the firmware can be loaded even before the Linux kernel. 4) Boot-loader jumps to Xen hypervisor: After the remote-core firmware is loaded the boot-loader jumps to the hypervisor. The hypervisor configures the secondstage address translation unit and proceeds to load ’Dom-0’.  5) Xen loads Linux as ’Dom-0’: ’Dom-0’ is setup and Linux kernel begins initialization. Peripherals owned by Linux are initialized and backend drivers for paravirtualized peripherals are loaded. Fail-safe IPC between Linux and the ADAS subsystem is also established. 6) Xen loads Android as ’Dom-U’: Completion of kernel initialization ensures that back-end for para-virtualized peripherals are setup. The hypervisor then loads Android as ’Dom-U’.)
Lukas also teaches ([Paragraph 53], In some embodiments, the wake-to-sleep transition translates client VM 50 from a state with relatively high power consumption to a state with relatively low power consumption, by selectively powering down a subset of hardware devices. Operating systems typically manage power consumption via a power management interface configured according to the Advanced Power Management (APM) and/or Advanced Configuration and Power Interface (ACPI) specifications. Among other, the ACPI specification differentiates between a working state of a computer system and a sleeping state of the computer system, the sleeping state having several possible sub-states according to which hardware devices are powered, and which are turned off. The working state is commonly known in the art as S0, and is a state in which all hardware devices used by the computer system are fully operational (powered). Sleeping states are usually labeled S1 through S4, with S3 commonly known as standby or suspend-to-RAM, and S4 commonly known as hibernation or suspend-to-disk. In some embodiments, the S3 state (standby) is characterized by the fact that random access memory (RAM) devices remain powered, and therefore the content of volatile memory units is preserved, while peripheral devices are in a low-powered condition or turned off (e.g., ACPI device state D3). In a typical S4 state (hibernation), the content of volatile memory is saved to a non-volatile storage device, and RAM is powered down together with peripheral devices. In some embodiments, the wake-to-sleep transition comprises a transition from an S0 (working) state to an S3 (standby) state.)

As per claim 3, rejection of claim 1 is incorporated:
Lukas teaches wherein the at least one first application is switched off while the at least one second application is in the suspend-to-RAM mode([Paragraph 53], In some embodiments, the wake-to-sleep transition translates client VM 50 from a state with relatively high power consumption to a state with relatively low power consumption, by selectively powering down a subset of hardware devices. Operating systems typically manage power consumption via a power management interface configured according to the Advanced Power Management (APM) and/or Advanced Configuration and Power Interface (ACPI) specifications. Among other, the ACPI specification differentiates between a working state of a computer system and a sleeping state of the computer system, the sleeping state having several possible sub-states according to which hardware devices are powered, and which are turned off. The working state is commonly known in the art as S0, and is a state in which all hardware devices used by the computer system are fully operational (powered). Sleeping states are usually labeled S1 through S4, with S3 commonly known as standby or suspend-to-RAM, and S4 commonly known as hibernation or suspend-to-disk. In some embodiments, the S3 state (standby) is characterized by the fact that random access memory (RAM) devices remain powered, and therefore the content of volatile memory units is preserved, while peripheral devices are in a low-powered condition or turned off (e.g., ACPI device state D3). In a typical S4 state (hibernation), the content of volatile memory is saved to a non-volatile storage device, and RAM is powered down together with peripheral devices. In some embodiments, the wake-to-sleep transition comprises a transition from an S0 (working) state to an S3 (standby) state.)

As per claim 4, rejection of claim 3 is incorporated:
Lenz teaches wherein, when the vehicle system is put into operation: the at least one first application is rebooted and the at least one second application is started from the suspend-to-RAM mode. ([Paragraph 40], Particularly, a reliable safeguard against interference between partitions can be guaranteed by a lean hypervisor, wherein the lean hypervisor performs a secure startup of the different partitions. The lean hypervisor can comprise a memory protection unit (MPU) that surveils data access.)
Hypervisor also teaches ([Page 5], Rebooting of the Android VM while maintaining the state of the Linux VM is another feature that can be explored. The boot-time of Android can also be reduced by suspending to RAM / disk. [Page 4], 1) Basic SoC power management and loading of bootloader to MPU : Upon board power-up, basic powermanagement is performed following which the ROM is initialized. ROM further initializes the MPU and bootmedia. The boot-loader is read from the boot media and is loaded on the MPU. 2) Boot-loader: The boot-loader initializes DDR and configures peripherals needed by the ADAS system. Pinmux and boardmux configurations are also performed at this stage. 3) Loading of ADAS system firmware on auxiliary cores (IPU and DSP): Since all peripherals needed by the ADAS system are owned by the IPU, the firmware can be loaded even before the Linux kernel. 4) Boot-loader jumps to Xen hypervisor: After the remote-core firmware is loaded the boot-loader jumps to the hypervisor. The hypervisor configures the secondstage address translation unit and proceeds to load ’Dom-0’.  5) Xen loads Linux as ’Dom-0’: ’Dom-0’ is setup and Linux kernel begins initialization. Peripherals owned by Linux are initialized and backend drivers for paravirtualized peripherals are loaded. Fail-safe IPC between Linux and the ADAS subsystem is also established. 6) Xen loads Android as ’Dom-U’: Completion of kernel initialization ensures that back-end for para-virtualized peripherals are setup. The hypervisor then loads Android as ’Dom-U’.)
Lukas also teaches ([Paragraph 53], In some embodiments, the wake-to-sleep transition translates client VM 50 from a state with relatively high power consumption to a state with relatively low power consumption, by selectively powering down a subset of hardware devices. Operating systems typically manage power consumption via a power management interface configured according to the Advanced Power Management (APM) and/or Advanced Configuration and Power Interface (ACPI) specifications. Among other, the ACPI specification differentiates between a working state of a computer system and a sleeping state of the computer system, the sleeping state having several possible sub-states according to which hardware devices are powered, and which are turned off. The working state is commonly known in the art as S0, and is a state in which all hardware devices used by the computer system are fully operational (powered). Sleeping states are usually labeled S1 through S4, with S3 commonly known as standby or suspend-to-RAM, and S4 commonly known as hibernation or suspend-to-disk. In some embodiments, the S3 state (standby) is characterized by the fact that random access memory (RAM) devices remain powered, and therefore the content of volatile memory units is preserved, while peripheral devices are in a low-powered condition or turned off (e.g., ACPI device state D3). In a typical S4 state (hibernation), the content of volatile memory is saved to a non-volatile storage device, and RAM is powered down together with peripheral devices. In some embodiments, the wake-to-sleep transition comprises a transition from an S0 (working) state to an S3 (standby) state.)

As per claim 5, rejection of claim 1 is incorporated:
Hypervisor teaches wherein the hypervisor is configured to be switched off when the vehicle system is taken out of operation and is configured to be rebooted when the vehicle system is put into operation. ([Page 3], An integrated cockpit system comprising the following was developed to demonstrate the proposed architecture: Surround-view running on TI-RTOS (safety-critical ADAS system). Digitally re-configurable cluster running on Linux (InfoADAS system). Services running on Android for Automotive (infotainment system). Xen hypervisor managing Android and Linux.  [Page 6], Rebooting of the Android VM while maintaining the state of the Linux VM is another feature that can be explored. The boot-time of Android can also be reduced by suspending to RAM / disk.  [Page 2], The hypervisors are used to integrate two or more HLOS or an RTOS and a HLOS. They are also responsible for partitioning of resources throughout the system. To the best of our knowledge there exists no solution to integrate safety critical ADAS functionality with multiple HLOS running inside a hypervisor. In our solution, the hypervisor only manages resources required by the HLOS, ensuring that the ADAS system operates with complete autonomy.)
Lukas also teaches ([Paragraph 53], In some embodiments, the wake-to-sleep transition translates client VM 50 from a state with relatively high power consumption to a state with relatively low power consumption, by selectively powering down a subset of hardware devices. Operating systems typically manage power consumption via a power management interface configured according to the Advanced Power Management (APM) and/or Advanced Configuration and Power Interface (ACPI) specifications. Among other, the ACPI specification differentiates between a working state of a computer system and a sleeping state of the computer system, the sleeping state having several possible sub-states according to which hardware devices are powered, and which are turned off. The working state is commonly known in the art as S0, and is a state in which all hardware devices used by the computer system are fully operational (powered). Sleeping states are usually labeled S1 through S4, with S3 commonly known as standby or suspend-to-RAM, and S4 commonly known as hibernation or suspend-to-disk. In some embodiments, the S3 state (standby) is characterized by the fact that random access memory (RAM) devices remain powered, and therefore the content of volatile memory units is preserved, while peripheral devices are in a low-powered condition or turned off (e.g., ACPI device state D3). In a typical S4 state (hibernation), the content of volatile memory is saved to a non-volatile storage device, and RAM is powered down together with peripheral devices. In some embodiments, the wake-to-sleep transition comprises a transition from an S0 (working) state to an S3 (standby) state.)

As per claim 6, rejection of claim 1 is incorporated:
Hypervisor wherein the first operating system has a higher safety standard than the second operating system. ([Page 1], Automotive applications have mixed criticality, i.e certain applications are more safety and mission critical than others [2]. Mission critical applications are operated in realtime environments where latency is minimal. They also need to be fault-tolerant and have deterministic execution cycle.  [Page 5], Rebooting of the Android VM while maintaining the state of the Linux VM is another feature that can be explored. The boot-time of Android can also be reduced by suspending to RAM / disk.  [Page 3], An integrated cockpit system comprising the following was developed to demonstrate the proposed architecture: Surround-view running on TI-RTOS (safety-critical ADAS system). Digitally re-configurable cluster running on Linux (InfoADAS system). Services running on Android for Automotive (infotainment system). Xen hypervisor managing Android and Linux.)

As per claim 7, rejection of claim 1 is incorporated:
Hypervisor teaches wherein the hardware level is designed as a system-on-chip. ([Page 1], Advances in SoC architecture facilitates multiple processing cores within the same chip.)

As per claim 8, rejection of claim 1 is incorporated:
Lenz teaches wherein the hardware level has resources, wherein the hypervisor is configured to divide the resources between the first operating system and second operating system such that the first operating system and second operating system are able to be operated independently of one another. ([Paragraph 12], a system can host several partitions, where each partition acts as an independent virtual machine (VM) and each virtual machine (VM) can run an individual operating system (OS)  [Paragraph 83], More specifically, the system hosts two different partitions 110, 120 wherein each partition 110, 120 acts as an independent virtual machine (VM). The first partition 110 is assigned to two cores 210, 220 and the second partition 120 is assigned to the remaining three cores 230, 240, 250 of the underlying electronic control unit 100.)

As per claim 9, rejection of claim 8 is incorporated:
Lenz teaches wherein the hypervisor is configured to partition at least one of the resources by virtue of the hypervisor allocating a first section of the at least one of the resources to the first operating system and a second section of the at least one of the resources to the second operating system. ([Paragraph 12], a system can host several partitions, where each partition acts as an independent virtual machine (VM) and each virtual machine (VM) can run an individual operating system (OS)  [Paragraph 83], More specifically, the system hosts two different partitions 110, 120 wherein each partition 110, 120 acts as an independent virtual machine (VM). The first partition 110 is assigned to two cores 210, 220 and the second partition 120 is assigned to the remaining three cores 230, 240, 250 of the underlying electronic control unit 100.  [Paragraph 14], virtual parallelization requires that the hypervisor used for the virtualization process must abstract the hardware platform and must run multiple operating systems (OS) in parallel…  [Paragraph 30], Conventionally, virtualization techniques are applied to consolidate multiple AUTOSAR ECU configurations on a single platform, wherein each of the several hosted partitions acts as an independent virtual machine (VM), running a different instance of AUTOSAR basic software (BSW) modules. In particular, each instance of AUTOSAR basic software (BSW) modules is conventionally configured with its own resources (cores, memory, I/O, etc.) managed by individual hypervisors.)

As per claim 10, rejection of claim 1 is incorporated:
Lenz teaches wherein the hypervisor is configured to provide the at least one first application and the at least one second application in a first operating system partition and a second operating system partition on the hardware level. ([Paragraph 12], a system can host several partitions, where each partition acts as an independent virtual machine (VM) and each virtual machine (VM) can run an individual operating system (OS)  [Paragraph 83], More specifically, the system hosts two different partitions 110, 120 wherein each partition 110, 120 acts as an independent virtual machine (VM). The first partition 110 is assigned to two cores 210, 220 and the second partition 120 is assigned to the remaining three cores 230, 240, 250 of the underlying electronic control unit 100.  [Paragraph 14], virtual parallelization requires that the hypervisor used for the virtualization process must abstract the hardware platform and must run multiple operating systems (OS) in parallel…  [Paragraph 30], Conventionally, virtualization techniques are applied to consolidate multiple AUTOSAR ECU configurations on a single platform, wherein each of the several hosted partitions acts as an independent virtual machine (VM), running a different instance of AUTOSAR basic software (BSW) modules. In particular, each instance of AUTOSAR basic software (BSW) modules is conventionally configured with its own resources (cores, memory, I/O, etc.) managed by individual hypervisors.)

As per claim 11, rejection of claim 1 is incorporated:
Lenz teaches further comprising: a first virtual machine having the first operating system; wherein the first virtual machine is integrated on the hardware level such that the first virtual machine and the virtual machine are able to be operated in parallel on the hardware level, wherein the hypervisor is configured to operate the virtual machine and the first virtual machine on the hardware level, wherein the virtual machine is designed to be operated in suspend-to-RAM mode while the first virtual machine is switched off. ([Paragraph 12], a system can host several partitions, where each partition acts as an independent virtual machine (VM) and each virtual machine (VM) can run an individual operating system (OS)  [Paragraph 83], More specifically, the system hosts two different partitions 110, 120 wherein each partition 110, 120 acts as an independent virtual machine (VM). The first partition 110 is assigned to two cores 210, 220 and the second partition 120 is assigned to the remaining three cores 230, 240, 250 of the underlying electronic control unit 100.  [Paragraph 14], virtual parallelization requires that the hypervisor used for the virtualization process must abstract the hardware platform and must run multiple operating systems (OS) in parallel…  [Paragraph 30], Conventionally, virtualization techniques are applied to consolidate multiple AUTOSAR ECU configurations on a single platform, wherein each of the several hosted partitions acts as an independent virtual machine (VM), running a different instance of AUTOSAR basic software (BSW) modules. In particular, each instance of AUTOSAR basic software (BSW) modules is conventionally configured with its own resources (cores, memory, I/O, etc.) managed by individual hypervisors.)
Hypervisor teaches the virtual machine is designed to be operated in suspend-to-RAM mode.  ([Page 1], Automotive applications have mixed criticality, i.e certain applications are more safety and mission critical than others [2]. Mission critical applications are operated in realtime environments where latency is minimal. They also need to be fault-tolerant and have deterministic execution cycle.  [Page 5], Rebooting of the Android VM while maintaining the state of the Linux VM is another feature that can be explored. The boot-time of Android can also be reduced by suspending to RAM / disk.)
Lukas teaches while the first virtual machine is switched off. ([Paragraph 53], In some embodiments, the wake-to-sleep transition translates client VM 50 from a state with relatively high power consumption to a state with relatively low power consumption, by selectively powering down a subset of hardware devices. Operating systems typically manage power consumption via a power management interface configured according to the Advanced Power Management (APM) and/or Advanced Configuration and Power Interface (ACPI) specifications. Among other, the ACPI specification differentiates between a working state of a computer system and a sleeping state of the computer system, the sleeping state having several possible sub-states according to which hardware devices are powered, and which are turned off. The working state is commonly known in the art as S0, and is a state in which all hardware devices used by the computer system are fully operational (powered). Sleeping states are usually labeled S1 through S4, with S3 commonly known as standby or suspend-to-RAM, and S4 commonly known as hibernation or suspend-to-disk. In some embodiments, the S3 state (standby) is characterized by the fact that random access memory (RAM) devices remain powered, and therefore the content of volatile memory units is preserved, while peripheral devices are in a low-powered condition or turned off (e.g., ACPI device state D3). In a typical S4 state (hibernation), the content of volatile memory is saved to a non-volatile storage device, and RAM is powered down together with peripheral devices. In some embodiments, the wake-to-sleep transition comprises a transition from an S0 (working) state to an S3 (standby) state.)

As per claim 12, rejection of claim 11 is incorporated:
Lenz teaches wherein the hardware level comprises at least one resource, wherein the hypervisor is configured to partition at least one of the at least one resource by the hypervisor allocating a first section of the at least one resource to the first virtual machine and a second section of the at least one resource to the virtual machine. ([Paragraph 12], a system can host several partitions, where each partition acts as an independent virtual machine (VM) and each virtual machine (VM) can run an individual operating system (OS)  [Paragraph 83], More specifically, the system hosts two different partitions 110, 120 wherein each partition 110, 120 acts as an independent virtual machine (VM). The first partition 110 is assigned to two cores 210, 220 and the second partition 120 is assigned to the remaining three cores 230, 240, 250 of the underlying electronic control unit 100.  [Paragraph 14], virtual parallelization requires that the hypervisor used for the virtualization process must abstract the hardware platform and must run multiple operating systems (OS) in parallel…)

As per claim 13, rejection of claim 11 is incorporated:
Lenz teaches wherein, when the vehicle system is put into operation, the first operating system of the first virtual machine is rebooted and the second operating system of the virtual machine is started from the suspend-to-RAM mode. ([Paragraph 40], Particularly, a reliable safeguard against interference between partitions can be guaranteed by a lean hypervisor, wherein the lean hypervisor performs a secure startup of the different partitions. The lean hypervisor can comprise a memory protection unit (MPU) that surveils data access.)
Hypervisor also teaches ([Page 5], Rebooting of the Android VM while maintaining the state of the Linux VM is another feature that can be explored. The boot-time of Android can also be reduced by suspending to RAM / disk. [Page 4], 1) Basic SoC power management and loading of bootloader to MPU : Upon board power-up, basic powermanagement is performed following which the ROM is initialized. ROM further initializes the MPU and bootmedia. The boot-loader is read from the boot media and is loaded on the MPU. 2) Boot-loader: The boot-loader initializes DDR and configures peripherals needed by the ADAS system. Pinmux and boardmux configurations are also performed at this stage. 3) Loading of ADAS system firmware on auxiliary cores (IPU and DSP): Since all peripherals needed by the ADAS system are owned by the IPU, the firmware can be loaded even before the Linux kernel. 4) Boot-loader jumps to Xen hypervisor: After the remote-core firmware is loaded the boot-loader jumps to the hypervisor. The hypervisor configures the secondstage address translation unit and proceeds to load ’Dom-0’.  5) Xen loads Linux as ’Dom-0’: ’Dom-0’ is setup and Linux kernel begins initialization. Peripherals owned by Linux are initialized and backend drivers for paravirtualized peripherals are loaded. Fail-safe IPC between Linux and the ADAS subsystem is also established. 6) Xen loads Android as ’Dom-U’: Completion of kernel initialization ensures that back-end for para-virtualized peripherals are setup. The hypervisor then loads Android as ’Dom-U’.)
Lukas also teaches ([Paragraph 53], In some embodiments, the wake-to-sleep transition translates client VM 50 from a state with relatively high power consumption to a state with relatively low power consumption, by selectively powering down a subset of hardware devices. Operating systems typically manage power consumption via a power management interface configured according to the Advanced Power Management (APM) and/or Advanced Configuration and Power Interface (ACPI) specifications. Among other, the ACPI specification differentiates between a working state of a computer system and a sleeping state of the computer system, the sleeping state having several possible sub-states according to which hardware devices are powered, and which are turned off. The working state is commonly known in the art as S0, and is a state in which all hardware devices used by the computer system are fully operational (powered). Sleeping states are usually labeled S1 through S4, with S3 commonly known as standby or suspend-to-RAM, and S4 commonly known as hibernation or suspend-to-disk. In some embodiments, the S3 state (standby) is characterized by the fact that random access memory (RAM) devices remain powered, and therefore the content of volatile memory units is preserved, while peripheral devices are in a low-powered condition or turned off (e.g., ACPI device state D3). In a typical S4 state (hibernation), the content of volatile memory is saved to a non-volatile storage device, and RAM is powered down together with peripheral devices. In some embodiments, the wake-to-sleep transition comprises a transition from an S0 (working) state to an S3 (standby) state.)

As per claim 14, this is a vehicle claim corresponding to the vehicle system claim 1.  Therefore, rejected based on similar rationale.

As per claim 15, rejection of claim 14 is incorporated:
Lenz teaches wherein the vehicle system has at least one component, wherein the vehicle system has an interface for the vehicle system to communicate with the at least one component. ([Paragraph 10], The AUTOSAR standard further proposes that an Inter OS-Application Communicator (IOC) should be used in connection with the runtime environment (RTE) of the software architecture to map communication across cores and memory partition boundaries.)

As per claims 16, 17 and 20, these are method claims corresponding to the vehicle system claims 1, 3 and 11.  Therefore, rejected based on similar rationale.

As per claim 18, rejection of claim 16 is incorporated:
Hypervisor teaches further comprising: providing an operative vehicle system; and putting the second operating system into suspend-to-RAM mode; and shutting down the first operating system. ([Page 1], Automotive applications have mixed criticality, i.e certain applications are more safety and mission critical than others [2]. Mission critical applications are operated in realtime environments where latency is minimal. They also need to be fault-tolerant and have deterministic execution cycle.  [Page 5], Rebooting of the Android VM while maintaining the state of the Linux VM is another feature that can be explored. The boot-time of Android can also be reduced by suspending to RAM / disk.)
Lukas teaches shutting down the first operating system ([Paragraph 53], In some embodiments, the wake-to-sleep transition translates client VM 50 from a state with relatively high power consumption to a state with relatively low power consumption, by selectively powering down a subset of hardware devices. Operating systems typically manage power consumption via a power management interface configured according to the Advanced Power Management (APM) and/or Advanced Configuration and Power Interface (ACPI) specifications. Among other, the ACPI specification differentiates between a working state of a computer system and a sleeping state of the computer system, the sleeping state having several possible sub-states according to which hardware devices are powered, and which are turned off. The working state is commonly known in the art as S0, and is a state in which all hardware devices used by the computer system are fully operational (powered). Sleeping states are usually labeled S1 through S4, with S3 commonly known as standby or suspend-to-RAM, and S4 commonly known as hibernation or suspend-to-disk. In some embodiments, the S3 state (standby) is characterized by the fact that random access memory (RAM) devices remain powered, and therefore the content of volatile memory units is preserved, while peripheral devices are in a low-powered condition or turned off (e.g., ACPI device state D3). In a typical S4 state (hibernation), the content of volatile memory is saved to a non-volatile storage device, and RAM is powered down together with peripheral devices. In some embodiments, the wake-to-sleep transition comprises a transition from an S0 (working) state to an S3 (standby) state.)

As per claim 19, rejection of claim 18 is incorporated:
further comprising: providing the first operating system in a switched-off state; providing the second operating system in the suspend-to-RAM mode booting the first operating system by way of a reboot when the vehicle system is put into operation; and booting the second operating system from the suspend-to-RAM mode when the vehicle system is put into operation. ([Paragraph 40], Particularly, a reliable safeguard against interference between partitions can be guaranteed by a lean hypervisor, wherein the lean hypervisor performs a secure startup of the different partitions. The lean hypervisor can comprise a memory protection unit (MPU) that surveils data access.) 
Hypervisor also teaches ([Page 5], Rebooting of the Android VM while maintaining the state of the Linux VM is another feature that can be explored. The boot-time of Android can also be reduced by suspending to RAM / disk. [Page 4], 1) Basic SoC power management and loading of bootloader to MPU : Upon board power-up, basic powermanagement is performed following which the ROM is initialized. ROM further initializes the MPU and bootmedia. The boot-loader is read from the boot media and is loaded on the MPU. 2) Boot-loader: The boot-loader initializes DDR and configures peripherals needed by the ADAS system. Pinmux and boardmux configurations are also performed at this stage. 3) Loading of ADAS system firmware on auxiliary cores (IPU and DSP): Since all peripherals needed by the ADAS system are owned by the IPU, the firmware can be loaded even before the Linux kernel. 4) Boot-loader jumps to Xen hypervisor: After the remote-core firmware is loaded the boot-loader jumps to the hypervisor. The hypervisor configures the secondstage address translation unit and proceeds to load ’Dom-0’.  5) Xen loads Linux as ’Dom-0’: ’Dom-0’ is setup and Linux kernel begins initialization. Peripherals owned by Linux are initialized and backend drivers for paravirtualized peripherals are loaded. Fail-safe IPC between Linux and the ADAS subsystem is also established. 6) Xen loads Android as ’Dom-U’: Completion of kernel initialization ensures that back-end for para-virtualized peripherals are setup. The hypervisor then loads Android as ’Dom-U’.)
Lukas also teaches ([Paragraph 53], In some embodiments, the wake-to-sleep transition translates client VM 50 from a state with relatively high power consumption to a state with relatively low power consumption, by selectively powering down a subset of hardware devices. Operating systems typically manage power consumption via a power management interface configured according to the Advanced Power Management (APM) and/or Advanced Configuration and Power Interface (ACPI) specifications. Among other, the ACPI specification differentiates between a working state of a computer system and a sleeping state of the computer system, the sleeping state having several possible sub-states according to which hardware devices are powered, and which are turned off. The working state is commonly known in the art as S0, and is a state in which all hardware devices used by the computer system are fully operational (powered). Sleeping states are usually labeled S1 through S4, with S3 commonly known as standby or suspend-to-RAM, and S4 commonly known as hibernation or suspend-to-disk. In some embodiments, the S3 state (standby) is characterized by the fact that random access memory (RAM) devices remain powered, and therefore the content of volatile memory units is preserved, while peripheral devices are in a low-powered condition or turned off (e.g., ACPI device state D3). In a typical S4 state (hibernation), the content of volatile memory is saved to a non-volatile storage device, and RAM is powered down together with peripheral devices. In some embodiments, the wake-to-sleep transition comprises a transition from an S0 (working) state to an S3 (standby) state.)

As per claim 21, this is a nontransient memory claim corresponding to the vehicle system claim 1.  Therefore, rejected based on similar rationale.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG U KIM/Primary Examiner, Art Unit 2196